Title: To James Madison from James B. Johnson, 17 January 1818
From: Johnson, James B.
To: Madison, James


Friend Madison
Leesburg Hig[h]land County Ohio1st Mo 17 1818
I Have I beleive written to thee on the subject of slavery, but have at no time requested or received an answer, nor known whether what I had w[r]itten was ever received or not. The bringing of the wretched sons of Africa into the then colonies of England was certainly an evil of the blackest kind, and one that I am far from being able to paint in its propper colours. Let this at present suffice, as thee is far better acquainted with the horrors of the rise and progress of that detestible traffick than I am, A traffick which justly sunk all concerned in it into the deepest shade of everlasting disgrace. However this is not the question that should now be discussed, for they are now in our country, and no human power can recall the days that have fled nor carry back the experience of the present age with the Africans to their native soil. Hence the principal point in question is to devise some plan to get rid of them as easily and speedily as possible.
As I know slavery to be a great evil one which will (in my opinion) at a period not verry far distant bring the heaviest judgement of Heaven on our (other wise happy) country, unless measures are taken to get rid of them Under these & other serious and important considerations I have taken the liberty to write thee. Thy course through the political world has been such as to raise thee to the highest eminence of thy country, & will give thy name a place on the page of history, but how unadorned will that page be if thy most conspicuous actions have now closed, compared with a page adorned with the story of powerful exertions used to give liberty to the oppressed children of Africa who had been unjustly held in ⟨a⟩ state of the most abject bondage for ages, yes my friend one such page would do more honour to the most renowned heroes of Greece & Rome than Volumes containing splendid accounts of great battles fought & powerful Empires won.
I have a desire to open a correspondence if it may be agreeable on this, and one other subject. An answer at all events will be thankfully received, and if a correspondence is not agreeable I will drop it forever
James B Johnson
